PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kerpez et al.
Application No. 16/114,097
Filed: August 27, 2018
Attorney Docket No. 20145-072USC
For: OPTIMIZED CONTROL SYSTEM FOR AGGREGATION OF MULTIPLE BROADBAND CONNECTIONS OVER RADIO INTERFACES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.313(c)(2), filed February 23, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED AS MOOT.

The above-identified application was withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination) on February 23, 2021 by way of ePetition and a previously filed information disclosure statement (IDS) filed February 11, 2021. Request and the information disclosure statement (IDS) are dismissed as dismissed as moot.  See 37 CFR 1.313(c)(2).

This application is being referred back to Technology Center Art Unit 2461 for appropriate action on the merits on the filed RCE February 23, 2021 and the IDS previously filed February 11, 2021.

Telephone inquiries regarding this decision should be directed to undersigned at (571) 272-1642.  All other inquiries concerning this examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2400.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions